                 Case 21-10474-MFW                 Doc 602      Filed 07/27/21         Page 1 of 11




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re:                                                        Chapter 11

    ALAMO DRAFTHOUSE CINEMAS                                      Case No. 21-10474 (MFW)
    HOLDINGS, LLC, et al., 1
                                                                  (Jointly Administered)
                          Debtors.
                                                                  Ref. Docket Nos. 579, 580, 583 & 584


                                          AFFIDAVIT OF SERVICE

STATE OF OHIO                             )
                                          ) ss.:
COUNTY OF FRANKLIN                        )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, located at 5151
   Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On July 9, 2021, I caused to be served the following:

      a. “Order Extending the Exclusivity Periods for Filing a Chapter 11 Plan and Solicitation of
         Acceptances Thereof,” dated July 8, 2021 [Docket No. 579], (the “Extending Order”),




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
    Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
    (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
    (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
    Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
    (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
    Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
    (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
    Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
    Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
    Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
    Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
              Case 21-10474-MFW          Doc 602      Filed 07/27/21    Page 2 of 11




     b. “Order Authorizing the Debtors to Reject Certain Contracts and Leases Effective as of
        June 29, 2021,” dated July 8, 2021 [Docket No. 580], (the “Authorizing Order”),

     c. “Order Approving Final Fee Application of Houlihan Lokey Capital, Inc. as Investment
        Banker to the Debtors for Allowance of Compensation and Reimbursement of Expenses
        for the Final Period from March 3, 2021 Through May 31, 2021,” dated July 9, 2021
        [Docket No. 583], (the “Approving Order”), and

     d. “Notice of Agenda of Matters Scheduled for Remote Hearing on July 13, 2021 at 10:30
        A.M. (ET),” dated July 9, 2021 [Docket No. 584], (the “Notice of Agenda”),

by causing true and correct copies of the:

        i.   Extending Order, Authorizing Order, Approving Order and Notice of Agenda to be
             enclosed securely in separate postage pre-paid envelopes and delivered via first class
             mail to those parties listed on the annexed Exhibit A,

      ii.    Authorizing Order to be enclosed securely in separate postage pre-paid envelopes and
             delivered via first class mail to those parties listed on the annexed Exhibit B,

      iii.   Notice of Agenda to enclosed securely in a separate postage pre-paid envelope and
             delivered via first class mail to the party listed on the annexed Exhibit C,

      iv.    Extending Order, Authorizing Order, Approving Order and Notice of Agenda to be
             delivered via electronic mail to those parties listed on the annexed Exhibit D, and

       v.    Notice of Agenda to be delivered via electronic mail to the following party:
             lrizzo@regerlaw.com.

3.    All envelopes utilized in the service of the foregoing contained the following legend:
     “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
     ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                                  /s/ Angela Chachoff
                                                                  Angela Chachoff
Sworn to before me this
12th day of July, 2021
/s/ Andrea R. Speelman
Andrea R. Speelman
Notary Public, State of Ohio
Commission Expires March 21, 2024
Case 21-10474-MFW   Doc 602   Filed 07/27/21   Page 3 of 11




                    Exhibit A
                                        ALAMO DRAFTHOUSE CINEMA
                       Case 21-10474-MFW        Doc 602 Filed 07/27/21
                                                 Service List
                                                                               Page 4 of 11

Claim Name                            Address Information
DEPARTMENT OF THE TREASURY - IRS      1500 PENNSYLVANIA AVE, NW WASHINGTON DC 20220
INTERNAL REVENUE SERVICES             ATTN CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
US SMALL BUSINESS ADMINISTRATION      C/O OFFICE OF DISASTER ASSISTANCE ATTN JAMES E RIVERA, ASSOC ADMIN 409 3D ST
                                      SW, STE 6050 WASHINGTON DC 20416




                               Total Creditor count 3




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
Case 21-10474-MFW   Doc 602   Filed 07/27/21   Page 5 of 11




                    Exhibit B
                                          ALAMO DRAFTHOUSE CINEMA
                        Case 21-10474-MFW         Doc 602 Filed 07/27/21
                                                   Service List
                                                                                   Page 6 of 11

Claim Name                              Address Information
ADP, INC.                               PO BOX 842875 BOSTON MA 02284-2875
AGGRESSIVE ENERGY LLC                   PO BOX 9402 NEW YORK NY 10087
BACH MANAGEMENT, LLC                    PO BOX 690388 SAN ANTONIO TX 78269
CINTAS                                  NY VENUE (YONKERS) 325 CORPORATE BLVD S YONKERS NY 10701
CINTAS                                  NY VENUE (BROOKLYN) 12 HARBOR PARK DRIVE PORT WASHINGTON NY 11050
CINTAS                                  CINTAS (CORPORATE) PO BOX 88005 CHICAGO IL 60680-1005
CINTAS                                  CO VENUES (SLOANS, WESTMINSTER & LITTLETON) 5495 OSWEGO STREET DENVER CO 80239
COJEAUX CINEMAS, LLC                    20575 EASTHAMPTON PLAZA ASHBURN VA 20147
ELLERSON DEVELOPMENT CORPORATION        1660 HUGUENOT RD. MIDLOTHIAN VA 23113
FRANCHISE HOLDINGS GA/NC, LLC           2603 BERENSON LANE AUSTIN TX 78746
KIM HENKEL AND ROBERT KUHN              ATTN: DAVID IMHOFF - RADAR LICENSING 108 GARFIELD PLACE BROOKLYN NY 11215
KIM HENKEL AND ROBERT KUHN              ATTN: KIM HENKEL - EXURBIA FILMS 902 GARDNER RD, #14 AUSTIN TX 78721
METROPOLITAN PAPER RECYCLING            847 SHEPHERD AVENUE BROOKLYN NY 11208
RECONART, INC.                          6462 LITTLE RIVER TURNPIKE SUITE E ALEXANDRIA VA 22312
RISESMART INC.                          55 ALMADEN BLVD. STE. 800 SAN JOSE CA 95113
SCHINDLER ELEVATOR CORPORATION          20 WHIPPANY ROAD MORRISTOWN NJ 07960
SMART SENSE BY DIGI                     9350 EXCELSIOR BLVD. SUITE 700 HOPKINS MN 55343
SOUNDTRACK RECORDS                      9100 WILSHIRE BLVD #455E BEVERLY HILLS CA 90212
SOUTHWEST CINEMA SERVICES               6308 NEEDHAM LN AUSTIN TX 78739
TRIPLE TAP VENTURES, LLC                2500 SUMMER ST. STE. 1210 HOUSTON TX 77007
WORKIFY INC.                            PO BOX 201705 AUSTIN TX 78720




                                 Total Creditor count 21




Epiq Corporate Restructuring, LLC                                                                           Page 1 OF 1
Case 21-10474-MFW   Doc 602   Filed 07/27/21   Page 7 of 11




                    Exhibit C
                      Case 21-10474-MFW   Doc 602   Filed 07/27/21   Page 8 of 11

                              ALAMO DRAFTHOUSE CINEMA, LLC, et al
                                    Case No. 21-10474 (MFW)



AHC_DI 584_7-9-2021


 REGER RIZZO & DARNALL LLP
 ATTN: LOUIS J. RIZZO, JR., ESQUIRE
 BRANDYWINE PLAZA WEST
 1521 CONCORD PIKE, SUITE 305
 WILMINGTON, DE 19803




                                            Page 1 of 1
Case 21-10474-MFW   Doc 602   Filed 07/27/21   Page 9 of 11




                    Exhibit D
              Case 21-10474-MFW                    Doc 602               Filed 07/27/21
                                                 Alamo Drafthouse Cinemas Holdings, LLC
                                                                                                        Page 10 of 11
                                                       Case No. 21-10474 (MFW)
                                                     Master Service List - Email List




NAME                                  ATTN:                                       EMAIL
                                      ATTN: LESLIE C. HEILMAN; LAUREL D.
BALLARD SPAHR LLP                     ROGLEN                                      heilmanl@ballardspahr.com; roglenl@ballardspahr.com
BALLARD SPAHR LLP                     ATTN: DUSTIN P. BRANCH                      branchd@ballardspahr.com
                                      ATTN: STANLEY B. TARR; VICTORIA A.
BLANK ROME LLP                        GUILFOYLE                                   Tarr@BlankRome.com; Guilfoyle@BlankRome.com
CHIPMAN BROWN CICERO & COLE, LLP      ATTN: MARK L. DESGROSSEILLIERS              DESGROSS@CHIPMANBROWN.COM
COLE SCHOTZ P.C.                      ATTN: IRVING E. WALKER                      iwalker@coleschotz.com
COZEN O’CONNOR                        ATTN: THOMAS M. HORAN                       thoran@cozen.com
DELAWARE DIVISION OF REVENUE          ATTN: ZILLAH FRAMPTON                       FASNOTIFY@STATE.DE.US
DELAWARE STATE TREASURY                                                           STATETREASURER@STATE.DE.US
                                      ATTN: ROBERT A. MCDERMOTT, ASST.
DENVER CITY ATTORNEY’S OFFICE         CITY ATTORNEY                               Bankruptcy01@denvergov.org
DISTRICT OF DELAWARE                                                              USADE.Press@usdoj.gov
DLA PIPER LLP (US)                    ATTN: STUART M. BROWN                       stuart.brown@us.dlapiper.com
                                      ATTN: JAMILA JUSTINE WILLIS; GREGORY
DLA PIPER LLP (US)                    M. JUELL                             jamila.willis@us.dlapiper.com; gregory.juell@us.dlapiper.com
GELLERT SCALI BUSENKELL & BROWN,
LLC                                   ATTN: MICHAEL BUSENKELL, ESQ.               mbusenkell@gsbblaw.com
JACK SHRUM, PA                        ATTN: “J” JACKSON SHRUM, ESQUIRE            Jshrum@jshrumlaw.com
                                      ATTN: ADAM G. LANDIS, ESQ.; MATTHEW
                                      B. MCGUIRE, ESQ.; NICOLAS E. JENNER,
LANDIS RATH & COBB LLP                ESQ.                                        landis@lrclaw.com; mcguire@lrclaw.com; jenner@lrclaw.com
LAW OFFICE OF SUSAN E. KAUFMAN, LLC   ATTN: SUSAN E. KAUFMAN, ESQUIRE             skaufman@skaufmanlaw.com
LEWIS, REED & ALLEN, P.C.          ATTN: RONALD W. RYAN, ESQ.                     rryan@lewisreedallen.com
LINEBARGER GOGGAN BLAIR & SAMPSON,
LLP                                ATTN: DON STECKER                              sanantonio.bankruptcy@publicans.com
LINEBARGER GOGGAN BLAIR & SAMPSON,
LLP                                ATTN: ELIZABETH WELLER                         dallas.bankruptcy@publicans.com
LOCKE LORD LLP                        ATTN: JACK E. JACOBSEN                      jjacobsen@lockelord.com
                                      ATTN: KATE R. BUCK, ESQ.; SHANNON D.
MCCARTER & ENGLISH, LLP               HUMISTON, ESQ.                              kbuck@mccarter.com; shumiston@mccarter.com
P.C.                                  ATTN: TARA LEDAY                            tleday@mvbalaw.com
MCGINNIS LOCHRIDGE                    ATTN: ED MCHORSE                            EMcHorse@mcginnislaw.com
MONZACK MERSKY and BROWDER, P.A.      ATTN: RACHEL B. MERSKY                      rmersky@monlaw.com
OFFICE OF THE ATTORNEY GENERAL OF
TEXAS BANKRUPTCY & COLLECTIONS        ATTN: JASON B. BINFORD; LAYLA D.
DIVISION                              MILLIGAN                                    jason.binford@oag.texas.gov; layla.milligan@oag.texas.gov
OFFICE OF THE ATTORNEY GENERAL OF
TEXAS BANKRUPTCY & COLLECTIONS        ATTN: KIMBERLY A. WALSH; SHERRI K.
DIVISION                              SIMPSON                                     bk-kwalsh@oag.texas.gov; sherri.simpson@oag.texas.gov
OFFICE OF THE UNITED STATES                                                       USADE.ECFBANKRUPTCY@USDOJ.GOV;
ATTORNEY DISTRICT OF DELAWARE                                                     ellen.slights@usdoj.gov
OFFICE OF THE UNITED STATES TRUSTEE                                        ustrustee.program@usdoj.gov
                                      ATTN: BRADFORD J. SANDLER; STEVEN W.
                                      GOLDEN; ROBERT J. FEINSTEIN; CIA H.  bsandler@pszjlaw.com; sgolden@pszjlaw.com;
PACHULSKI STANG ZIEHL & JONES LLP     MACKLE                               rfeinstein@pszjlaw.com; cmackle@pszjlaw.com
PERDUE, BRANDON, FIELDER,
COLLINS & MOTT, L.L.P.                ATTN: EBONEY COBB                           ecobb@pbfcm.com
                                      ATTN: SHANTI M. KATONA; ANDREW J.
POLSINELLI PC                         NAZAR                                       skatona@polsinelli.com; anazar@polsinelli.com
POYNER SPRUILL LLP                    ATTN: MATTHEW P. WEINER, ESQ.               mweiner@poynerspruill.com
PROSKAUER ROSE LLP                    ATTN: CHARLES A. DALE                       cdale@proskauer.com
PROSKAUER ROSE LLP                    ATTN: BROOKE H. BLACKWELL                   bblackwell@proskauer.com
REED SMITH LLP                        ATTN: JASON D. ANGELO                       jangelo@reedsmith.com
                                      ATTN: MARSHA A. HOUSTON;
REED SMITH LLP                        CHRISTOPHER O. RIVAS                        mhouston@reedsmith.com; crivas@reedsmith.com
                                      ATTN: GREGG M. GALARDI; CRISTINE            gregg.galardi@ropesgray.com;
ROPES & GRAY LLP                      PIRRO SCHWARZMAN                            cristine.schwarzman@ropesgray.com
SALAZAR LAW                           ATTN: LUIS SALAZAR, ESQ.                    Luis@salazar.law
SAUL EWING ARNSTEIN & LEHR LLP        ATTN: MARK MINUTI, ESQUIRE                  mark.minuti@saul.com
SECRETARY OF STATE DIVISION OF                                                    DOSDOC_FTAX@STATE.DE.US;
CORPORATIONS                                                                      dosdoc_bankruptcy@state.de.us
SECURITIES & EXCHANGE COMMISSION                                                  Help@sec.gov
SECURITIES & EXCHANGE COMM-NY                                                     NYROBANKRUPTCY@SEC.GOV;
OFFICE                                ATTN: BANKRUPTCY DEPARTMENT                 bankruptcynoticeschr@sec.gov
SECURITIES & EXCHANGE COMM-PHILA.
OFFICE                                ATTN: BANKRUPTCY DEPARTMENT                 SECBANKRUPTCY@SEC.GOV; philadelphia@sec.gov
STINSON LLP                           ATTN: MARK S. CARDER, ESQ.                  mark.carder@stinson.com
SULLIVAN HAZELTINE ALLINSON LLC       ATTN: WILLIAM A. HAZELTINE, ESQ.            whazeltine@sha-llc.com
TRAVIS COUNTY ATTORNEY                ATTN: JASON A. STARKS                       Jason.Starks@traviscountytx.gov
U.S. DEPARTMENT OF JUSTICE            ATTN: BANKRUPTCY DEPT                       CIVIL.FEEDBACK@USDOJ.GOV
VENABLE LLP                           ATTN: RISHI KAPOOR; LAURA S. BOUYEA         rkapoor@venable.com; lsbouyea@venable.com




                                                               Page 1 of 2
           Case 21-10474-MFW                  Doc 602               Filed 07/27/21
                                            Alamo Drafthouse Cinemas Holdings, LLC
                                                                                                 Page 11 of 11
                                                  Case No. 21-10474 (MFW)
                                                Master Service List - Email List




WALLER LANSDEN DORTCH & DAVIS, LLP ATTN: ERIC TAUBE, ESQUIRE                 eric.taube@wallerlaw.com
WILMER CUTLER PICKERING HALE AND   ATTN: ANDREW N. GOLDMAN; BENJAMIN         andrew.goldman@wilmerhale.com;
DORR LLP                           W. LOVELAND                               benjamin.loveland@wilmerhale.com
                                                                             Count: 71




                                                          Page 2 of 2
